Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered December 14, 1995, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the pros*364ecution (see, People n Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Gonzalez, 216 AD2d 412). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contentions lack merit. Rosenblatt, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.